 1
 2
 3
 4
 5
 6                      United States District Court
 7                      Central District of California
 8
 9   DEANCO HEALTHCARE, LLC, doing               Case No. 2:18-cv-03934-ODW (PJW)
     business as MISSION COMMUNITY
10
     HOSPITAL, a California limited liability
11   company,                                    JUDGMENT
12                     Plaintiff,
13          v.
14   XAVIER BECERRA, in his official
     capacity as the Attorney General for the
15   State of California; the OFFICE OF THE
16   ATTORNEY GENERAL FOR THE
     STATE OF CALIFORNIA; and the
17
     STATE OF CALIFORNIA,
18                     Defendants.
19         Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
20   therefore ORDERED, ADJUDGED, and DECREED as follows:
21         1.    Plaintiff shall recover nothing from Defendant;
22         2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
23         IT IS SO ORDERED.
24         February 6, 2019
25
26                                  ____________________________________
27                                           OTIS D. WRIGHT, II
28
                                     UNITED STATES DISTRICT JUDGE
